BURGESS, J.
On May 3, 1906, the assistant circuit attorney of .the .city of St. Louis filed an information charging the defendant with murder in the first degree for the killing of one John Mitchell, with a pistol, on the 26th day of April, 1906. Thereafter, on January 16, 1907, upon trial had, the defendant was found guilty of manslaughter in the fourth degree, and his punishment assessed at imprisonment in the penitentiary for a term of two years. In due time he filed motions for a new trial and in arrest of judgment, which were overruled, whereupon he appealed.
No bill of exceptions having been filed in this case, there is nothing before the court for review save the record proper.
The defendant is not represented in this court. We have, however, carefully examined the record proper, and find it free from error. The judgment should be affirmed. It is so ordered.
All concur.